Citation Nr: 1802782	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left ankle condition.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for obstructive sleep apnea.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, a videoconference hearing was held before the undersigned; a transcript is of record.

The issues of service connection for a left ankle condition and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, obstructive sleep apnea is related to service.

2. Resolving reasonable doubt in the Veteran's favor, hypertension is related to service.



CONCLUSIONS OF LAW

1. Service connection for obstructive sleep apnea is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. Service connection for hypertension is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required for these claims for service connection for obstructive sleep apnea and hypertension.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I. 
Obstructive Sleep Apnea

The Veteran contends he has obstructive sleep apnea due to service, or related to his service-connected status post nasal fractures with nasal deformity.

On August 2011 VA examination, the examiner noted the Veteran had no problems sleeping in service and was not overweight until 1984 or 1985, so after service.  The examiner stated he developed sleep problems in 2003 and was diagnosed with obstructive sleep apnea with obesity and mechanical orophangeal problems.

In statements dated August 2013, the Veteran's adult daughters stated their father snored for as long as they could remember.

During a July 2013 hearing with a Decision Review Officer at the RO, the Veteran stated that during service, his roommates complained about his snoring and he had to move into a room by himself.

During his June 2016 Board hearing, the Veteran testified to sleep apnea symptoms during service, in particular the aforementioned snoring.

In February 2017, the Veteran submitted a statement from his private ear, nose, and throat doctor, which stated that, based on physical examination, the Veteran had a deviated septum with compromise of the nasal airway.  The doctor noted that the nasal obstruction contributed to the obstructive sleep apnea and made it more difficult to treat.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for obstructive sleep apnea.  In summary, the Veteran currently has a diagnosis of obstructive sleep apnea.  As to the remaining element, the probative evidence of record, the statement from the Veteran's private doctor, supports a relationship between obstructive sleep apnea and service-connected status post nasal fractures with nasal deformity.  After careful review of the evidence, the Board grants service connection for obstructive sleep apnea.

II. Hypertension

The Veteran contends his hypertension is related to his service-connected back disability, to include medications he takes for it.

On August 2015 VA examination, the examiner noted the Veteran was first diagnosed with hypertension around 2013.  The examiner stated it was less likely than not that hypertension was proximately due to or the result of the Veteran's service-connected back condition, as the Veteran had documentation of hypertension before starting his back medications.  The examiner stated that pain medicines generally produce decreases in blood pressure, and that the Veteran's hypertension was more likely due to aging and being overweight.

In a January 2017 letter, the Veteran's VA doctor confirmed he wrote a previous statement that severe lumbar spondylosis leads to back pain, which can elevate blood pressure.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for hypertension.  In summary, the Veteran currently has diagnosed hypertension.  As to the remaining element, the Board notes that while neither opinion is entirely thorough, the evidence is in relative equipoise as to the etiology of the hypertension.  While the VA examiner opined it was not related to medications for a service-connected back disability, the opinion did not discuss aggravation or pain, generally, from the Veteran's service-connected back disability.  However, the Veteran's VA treating doctor provided a general opinion that back pain can elevate blood pressure.  After careful review of the probative opinion evidence, the Board grants service connection for hypertension.



ORDER

Entitlement to service connection for obstructive sleep apnea is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends he has a left ankle condition due to service.  On August 2011 VA examination, the examiner noted the Veteran had a normal left ankle.  However, a February 2013 private medical record showed a notation of osteoarthritis.  Therefore, a new VA examination is needed to clarify whether the Veteran has a diagnosed left ankle disability, to include osteoarthritis.

Further, the August 2011 VA audio examination did not find bilateral hearing loss for VA purposes, but the Veteran testified to worsened symptoms since then.  Therefore, a new VA examination is needed to determine whether the Veteran now has bilateral hearing loss due to service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the left ankle condition and bilateral hearing loss on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of a left ankle condition.  Based on the record, the examiner should provide a response to the following:

(a) Identify all diagnosed left ankle conditions.

(b) As to any/each diagnosed left ankle condition, is it at least as likely as not (a 50% or higher degree of probability) that the disability is related to service?  The rationale for this opinion must include some discussion of the Veteran's service records showing a left ankle injury, his testimony concerning his symptoms since service, and the February 2013 private medical record showing a notation of osteoarthritis and opining it is related to service.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA audiology evaluation of the Veteran to ascertain the etiology of any bilateral hearing loss.  Based on the record, the examiner should provide responses to the following:

(a) Does the Veteran have current bilateral hearing loss for VA purposes?

(b) If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is attributable to the Veteran's active service, to include his previously-conceded hazardous noise exposure?  In this regard, service connection is in effect for tinnitus.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


